Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
The instant application having application No. 17/214,508 has a total of 20 claims pending in the application; there are 4 independent claim and 16 dependent claims, all of which are ready for examination by the examiner.

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
	Information Disclosure Statement
	As required by M.P.E.P. 2001.06(b) and 37 C.F.R. 1.98(d), since the instant application has been identified as a continuation application of an earlier filed application and is relied upon for an earlier filing date under 35 U.S.C. 120, the examiner has reviewed the prior art cited in the earlier related application as required by M.P.E.P. 707.05 and 904 and as stated in M.P.E.P. 2001.06(b), no separate citation of the same prior art need be made by the applicants in the instant application.

INFORMATION CONCERNING IDS:
The information disclosure statement (IDS) submitted on 03/26/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.

INFORMATION CONCERNING CLAIMS:
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-20 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Michaud et al. “Michaud” (US 9,104,436 B1) in view of JELOKA et al. “JELOKA” (US 2016/0189769 A1) and Spradlin (US 2012/0159193 A1), Spradlin is used as an evidentiary document.
1.	In regard to claim 1 Michaud teaches: 
A method (e.g., col 1, line 53; Fig. 7), comprising:
compiling source code (e.g., source code 500 in Fig. 5) to include references (e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses) to a virtual register file (e.g., virtual memory 604 in Fig. 6) to a virtual register file (e.g., virtual memory 604 in Fig. 6) to target what (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address) for data subject to a logical operation to be performed by a memory device on data stored in memory device elements as though the virtual register file was a physical register of a processor without using the physical register of the processor.” (e.g., col 6, lines 52-65; Figs. 5, 5A; copied or moved to a register in virtual memory; col 7, line 45 to col 8, line 18; Fig. 6, the handler point to or reference virtual memory locations which is mapped to real or physical memory and perform memory operation(s)). Michaud discloses that a compiler compiles a source code written in a high-level programming language format (e.g., such a C or C++) into a binary, assembly or machine code format. Michaud teaches machine code comprises object reference to virtual memory (e.g., Fig. 6). Michaud further teaches that that the program code instruction are computer instructions such as x86 instructions (see figure 4 and the corresponding description). One having ordinary skilled in the art understands that program code (e.g., x86) comprises logical instructions (e.g., logical operations). Spradlin, used as evidentiary document, to show that in fact Intel x86 architecture provide various types of instructions including logical instructions for performing logical operations (e.g., and, or, xor), (e.g., see paragraph 0001 of Spradlin). However, Michaud does not expressly teach while JELOKA teaches:
“a logical operation to be performed by a memory device on data stored in the memory device elements.” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device. 
Disclosures by Michaud and JELOKA are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Compile directives for memory management taught by Michaud to include the performing logical operation in memory device by the memory device disclosed by JELOKA.
The motivation for including the performing logical operation as taught by paragraph [0047] of JELOKA is to provide performance improvement within a data processing apparatus comprising the storage device.
Therefore, it would have been obvious to combine teaching of JELOKA with Michaud to obtain the invention as specified in the claim.
2.	In regard to claim 2 JELOKA further teaches:
“not transferring the data subject to the logical operation to the virtual register file.” (e.g., ¶ 0099). The logical operation is performed d, by memory device, on data stored in memory device (e.g., memory cells).
3.	In regard to claim 3 Michaud further teaches:
“wherein compiling the source code comprises compiling the source code at a host coupled to the memory device.” (e.g., col 5, lines 45-49; Figs. 4 and 10).
 4.	In regard to claim 7 Michaud further teaches: 
(e.g., col 7, lines 53-63; Fig. 6).
“and dereferencing the reference at runtime to obtain physical addresses of a particular one of the memory device elements according to the virtual register file.” (e.g., col 7, lines 43-56; Figs. 6-7). Dereferencing the virtual memory to map virtual addresses to addresses of physical memories. 
5.	In regard to claim 8 Michaud teaches: 
A method (e.g., col 1, line 53; Fig. 7), comprising: performing a logical operation in a memory device on data stored in a particular physical address according to a portion of compiled source code associated with a virtual register file of a host device that addresses a particular virtual address (e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses), which targets the virtual register file (e.g., virtual memory 604 in Fig. 6) as though it was a physical register of processor of the host device without using the physical register of the processor of the host device without using the physical register of the processor of the host device (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address), wherein the particular virtual address corresponds to the particular (e.g., col 7, lines 34-63; Figs. 4 and 6-7 and corresponding text description; col 7, lines 53-55, at a given time, each virtual memory location 604a-604e may be mapped to a particular physical memory device).  Michaud discloses that a compiler compiles a source code written in a high-level programming language format (e.g., such a C or C++) into a binary, assembly or machine code format. Michaud further teaches that that the program code instruction computer instructions such as x86 instructions (see figure 4 and the corresponding description). One having ordinary skilled in the art understands that program code (e.g., x86) comprises logical instructions (e.g., operations). Spradlin, use as evidentiary document teaches that Intel x86 architecture provide various types of instructions for performing logical operations (e.g., and, or, xor), (e.g., paragraph 0001 of Spradlin).
However, Michaud does not expressly teach while JELOKA teaches:
“performing a logical operation by a memory device on data stored in a particular physical address” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device. The motivation for combining is based on the same rational presented for rejection of the independent claim 1.
6.	In regard to claim 9 Michaud further teaches: 
“wherein the virtual addresses are referenced by indices in the compiled source code.” (e.g., col 7, line 64 to column 8, line 18; Fig. 6).
7.	In regard to claim 10 Michaud further teaches: 
(e.g., col 7, lines 30-33 and lines 50-52, Fig. 6, move data between memory-mapped regions; col 7, lines 50-52, virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations). 
8.	In regard to claim 11 Michaud further teaches: 
“wherein translating the particular virtual address is performed in a runtime environment of the memory device.” (e.g., col 7, lines 43-52; Fig. 6).
9.	In regard to claim 12 Michaud teaches:  
“An apparatus (e.g., Figs. 1 and 10), comprising:” 
“a memory device;” (e.g., col 9, lines 51-63; memory 1004 in Fig. 10).  
and a host coupled to the memory device, wherein the host includes a processor, a physical register and main memory, and wherein the host is configured to: load, at runtime by an application, a library including the virtual register file into the main memory of the host;” (e.g., col 7, lines 2-4; system library or compiler library). 
“and translate a particular virtual memory address (e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses), which targets the virtual register file (e.g., virtual memory 604 in Fig. 6) as though it was the physical register (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address), to a physical address of the memory device for a logical operation to be performed by the memory device without use of the physical register.” (e.g., col 7, lines 30-63; Figs. 4 and 6-7 and corresponding text description). Michaud discloses that a compiler compiles a source code written in a high-level programming language format (e.g., such a C or C++) into a binary, assembly or machine code format. Michaud further teaches that that the program code instruction computer instructions such as x86 instructions (see figure 4 and the corresponding description). One having ordinary skilled in the art understands that program code (e.g., x86) comprises logical instructions (e.g., operations). Spradlin, use as evidentiary document teaches that Intel x86 architecture provide various types of instructions for performing logical operations (e.g., and, or, xor), (e.g., paragraph 0001 of Spradlin). However, Michaud does not expressly teach while JELOKA teaches:
“a logical operation to be performed by the memory device” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device. The motivation for combining is based on the same rational presented for the rejection of the independent claim 1.
10.	In regard to claim 13 Michaud further teaches: 
“wherein the host is further configured to create, at runtime, the virtual register file including virtual memory addresses of memory device elements.” (e.g., col 7, lines 43-45; virtual memory 604 in Fig. 6). 
11.	In regard to claim 14 Michaud further teaches: 
“wherein the host is further configured to relocate the application in the main memory without editing the virtual register file.” (e.g., col 7, lines 34-35; Fig. 6; using the validation storage class to relocate data between memory tiers). 
12.	In regard to claim 15 Michaud further teaches: 
“wherein the host includes a memory management unit configured to translate the particular virtual memory address to the physical address.” (e.g., col 7, lines 43-45; virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations).
13.	In regard to claim 16 Michaud further teaches: 
“wherein a runtime environment of the memory device is configured to translate the particular virtual memory address to the physical address.” (e.g., col 7, lines 43-52; Fig. 6).
14.	In regard to claim 17 Michaud teaches:  
“A non-transitory computer readable medium instructions executable by a processor (e.g., col 1, line 60 to col 2, line 6) to: load, at runtime by an application, a library including the virtual register file into the main memory of the host;” (e.g., col 7, lines 2-4; system library or compiler library). 
(e.g., col 6, line 45-48, Fig. 5, In particular, the machine code 536, 548, 560 is intended to illustrate how a compiler uses a specified handler function to dynamically calculate virtual memory addresses), which targets the virtual register file (e.g., virtual memory 604 in Fig. 6) as though it was the physical register (e.g., col 1, line 53 to col 2, line 2, compiled code comprises registers associated with a handler function, the object reference comprises a pointer, the memory address may be a virtual address), to a physical address of the memory device for a logical operation to be performed by the memory device without use of the physical register.” (e.g., col 7, lines 30-63; Figs. 4 and 6-7 and corresponding text description). Michaud discloses that a compiler compiles a source code written in a high-level programming language format (e.g., such a C or C++) into a binary, assembly or machine code format. Michaud further teaches that that the program code instruction computer instructions such as x86 instructions (see figure 4 and the corresponding description). One having ordinary skilled in the art understands that program code (e.g., x86) comprises logical instructions (e.g., operations). Spradlin, use as evidentiary document teaches that Intel x86 architecture provide various types of instructions for performing logical operations (e.g., and, or, xor), (e.g., paragraph 0001 of Spradlin). However, Michaud does not expressly teach while JELOKA teaches:
“a logical operation to be performed by the memory device” (e.g., ¶¶ 0043-0057; Figs 1-4) performing logical operation by memory device on data stored in the memory device. The motivation for combining is based on the same rational presented for the rejection of the independent claim 1.
15.	In regard to claim 18 Michaud further teaches: 
“instruction to create, at runtime, the virtual register file including virtual memory addresses of memory device elements.” (e.g., col 7, lines 43-45; virtual memory 604 in Fig. 6). 
16.	In regard to claim 19 Michaud further teaches: 
“instruction to relocate the application in the main memory without editing the virtual register file.” (e.g., col 7, lines 34-35; Fig. 6; using the validation storage class to relocate data between memory tiers).
17.	In regard to claim 20 Michaud further teaches: 
“instructions to translate the particular virtual memory address to the physical address via a memory management unit.” (e.g., col 7, lines 43-45; virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations; col 7, lines 43-45; virtual memory managers (VMMs) to automatically allocate per-process virtual memory address spaces and map virtual memory locations (e.g., pages) to physical memory locations).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of JELOKA as applied to claims 1 and 3 above, and further in view of Gove “Gove” (US 2013/0024647 A1).
18. 	In regard to claim 4 Michaud in view of JELOKA teach all limitations recited in claim 1 but does not expressly teach while: 
Gove teaches: “wherein the references to the virtual register file comprise indices to virtual vector registers in the virtual register file.” (e.g., ¶¶ 0095-0096; Fig. 5) the virtual vector registers may be mapped to virtual registers in cache via an index.
Disclosures by Michaud, JELOKA, and Gove are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Compile directives for memory management taught by Michaud to include the performing logical operation by memory device as taught by JELOKA; furthermore, to include the indexing virtual vector registers taught by Gove.
The motivation for including the performing logical operation by memory device as taught by paragraph [0047] of JELOKA is to provide performance improvement within a data processing apparatus comprising the storage device; furthermore, to include the indexing as taught by paragraph [0010] of Gove is to provide improved methods and mechanisms for performing vector operations.
Therefore, it would have been obvious to combine teaching of Gove and JELOKA with Michaud to obtain the invention as specified in the claim.
19.	In regard to claim 5 Gove further teaches: 
(e.g., ¶ 0110; address of the virtual vector register to an address of the corresponding cache line). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Michaud in view of JELOKA as applied to claim 1 above, and further in view of CHOI et al. “Choi” (US 2013/0227213 A1).
20.	In regard to claim 6 Michaud in view of JELOKA teaches all limitations recited in claim 1 but do not expressly teach: “wherein the method includes performing the logical operation in the memory device at runtime.”
Choi teaches: “wherein the method includes performing the logical operation in the memory device at runtime.” (e.g., ¶¶ 0005-0007; claim 4) the memory controller performs logical operation.
Disclosures by Michaud, JELOKA, and Choi are analogous because they are in the same field of endeavor and/or solving a similar or common problem.
It would have been obvious to a person of having ordinary skill in the art before the effective filing date of the claimed invention to modify the Compile directives for memory management taught by Michaud to include the performing logical operation by memory device as taught by JELOKA; furthermore, to include the performing logical operation in memory device (e.g., memory controller) disclosed by Choi.

Therefore, it would have been obvious to combine teaching of Choi and JELOKA with Michaud to obtain the invention as specified in the claim. 
         
Conclusion
The prior art made of record and not relied upon are as follows:
1.    Vidrine et al. (US 2016/0092675 A1).
2.    Venkata Subramanian et al. (US 2016/0179700 A1).
3.    FELCH (US 2014/0281366 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHEM FARROKH whose telephone number is (571)272-4193.  The examiner can normally be reached Monday through Friday from 8:30 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571)272-4098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HASHEM FARROKH/Primary Examiner, Art Unit 2131

Saturday, March 26, 2022